May 21, 2009 VIA EDGAR David R. Humphrey, Accounting Branch Chief Division of Corporate Finance U.S. Securities and Exchange Commission 100 F Street N.E. Washington, DC20549 Re: AMR Corporation Form 10-K filed for the year ended December 31, 2008 Filed February 19, 2009 File No. 1-8400 Dear Mr. Humphrey: This letter sets forth AMR Corporation’s (AMR or the Company) responses with respect to the staff’s comment letter dated May 8, 2009 regarding AMR’s Form 10-K for the year ended December 31, 2008.Both the staff’s comments and AMR’s responses have been included. Item 8 –
